Title: 13th.
From: Adams, John Quincy
To: 


       Went in the afternoon, with an Intention to visit Mr. Soughton, but stopping in at Mr. White’s, was told he, and his Lady were spending the afternoon at Judge Blodget’s: found Eliza, somewhat unwell. Mr. Sears, Mr. Burges, and Mr. Marquand, were at Mr. White’s all the evening; and Mr. Osgood and Mr. Duncan. Mr. Sears I take to be between 30 and 35 years old; has made an handsome fortune in the late war: his manners are easy, and agreeable: his Principles not so rigid and severe, as are required in this Country. Mr. Burges, is an Englishman: plain in his Countenance, dress, and manners: though he says some things, that I cannot easily reconcile, with certain Circumstances. Mr. Marquand, is a Merchant from Newbury, who is not I imagine in danger of losing the use of his Tongue. He did not suffer the Conversation to grow languid; from the manner in which he related a number of things, I imagined, he preferred adding a few supernumerary Circumstances, which might create wonder, to giving a plain unadorned account of things. Peggy called some of his expressions flummery, I called them Puffs. Either may express the proper Idea. Miss Nancy, finally return’d home this Evening.
      